Exhibit 10.2

Amendment to Sublicense Agreement

THIS AMENDMENT to the Sublicense Agreement between Revimmune, LLC (“Revimmune”)
and Accentia Biopharmaceuticals, Inc. (“Accentia”) is made and entered by and
between Revimmune and Accentia as of this 18th day of April 2008 pursuant to
Section 10.9 of the Sublicense Agreement.

WITNESSETH

WHEREAS, Revimmune and Accentia entered into a Sublicense Agreement on
February 27, 2007 (the “Sublicense Agreement”); and

WHEREAS, the parties wish to amend the Sublicense Agreement to clarify that the
Sublicense rights shall terminate and revert to Revimmune in the event of
certain occurrences, including events of insolvency and/or the pledge or
placement of a lien against the Sublicensed Rights without Revimmune’s written
consent.

NOW THEREFORE, for good and valuable consideration in hand received including
the promises and covenants set forth herein, parties agree as follows:

 

  1. Section 8.1 of the Sublicense Agreement is hereby deleted and replaced in
its entirety as follows:

8.1 Term. Unless earlier terminated under Section 8.2 hereof, this Agreement and
the Sublicense granted hereby shall commence as of the Effective Date and,
unless sooner terminated as provided hereunder, shall have an initial term (the
“Initial Term”) that shall terminate on the last to occur of: (i) Ten (10) years
from the date hereof, (ii) the termination of the JHU License, or (iii) the
expiration of the last-to-expire of the patent claims included in the
Sublicensed Rights. The Term shall be automatically extended by successive
extension terms (the “Extension Terms”) of one (1) year each unless either party
gives written notice of its election not to extend the term at least ninety
(90) days prior to the expiration of the Initial Term or of any Extension Term.
Notwithstanding the foregoing, the Sublicense shall terminate upon the filing of
a petition in bankruptcy by or against ACCENTIA or the filing of a petition for
liquidation or receivership of ACCENTIA. Notwithstanding the foregoing, the
Sublicense shall terminate upon any pledge or granting of any lien or security
interest in the Sublicense or any interest under the Sublicense without the
prior written consent of REVIMMUNE. Notwithstanding anything in this Agreement
to the contrary, ACCENTIA may terminate this Agreement at any time upon no less
than sixty (60) days prior written notice.

 

  2. The rest and remainder of the Sublicense Agreement shall remain in full
force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
by its duly authorized officer as of the day and year first above written.

 

REVIMMUNE, LLC By:  

/s/ Francis E. O’Donnell, Jr.

Name:   Francis E. O’Donnell, Jr., M.D. Title:   Manager ACCENTIA
BIOPHARMACEUTICALS, INC. By:  

/s/ James A. McNulty

Name:   James A. McNulty, CPA Title:   Secretary/Treasurer